9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.George D. LAMB, Appellant,v.ST. LOUIS TELE-COMMUNICATION, INC.;  Credit Management,Inc., Appellees.
No. 93-1361.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 19, 1993.Filed:  October 22, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
George D. Lamb, a Missouri resident, appeals from an adverse judgment in Lamb's civil action against St. Louis Telecommunications, Inc.  (TCI) and Credit Management, Inc.  (CMI). We affirm.


2
In Count I of his complaint Lamb alleged that TCI and CMI violated 42 U.S.C. Sec. 1981 when TCI, his cable television company, disconnected his cable service, overbilled him, and demanded payments before they were due, and CMI wrote him threatening letters in an attempt to make him pay TCI amounts that were not due and owing, all for racially discriminatory reasons.  In Count II, Lamb alleged that CMI was a consumer reporting agency and had violated 15 U.S.C. Sec. 1681, the Fair Credit Reporting Act, with regard to its credit reports on Lamb.


3
The district court held that Count I failed to state a claim because it did not allege discrimination in the "making" or "enforcing" of a contract, see Patterson v. McLean Credit Union, 491 U.S. 164, 179-80 (1989), and because the Civil Rights Act of 1991, which broadened the reach of Sec. 1981 by legislatively overruling Patterson, does not apply retroactively, see Fray v. Omaha World Herald Co., 960 F.2d 1370 (8th Cir. 1992).  The court granted summary judgment dismissing Count II based upon CMI's unrebutted evidence that it is not a consumer reporting agency.


4
After careful review of the record, we affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.